Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Kimberly Newman, Appellant                            Appeal from the 76th District Court of
                                                      Titus County, Texas (Tr. Ct. No. 36983).
No. 06-13-00064-CV          v.                        Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
Virginia Bussey, Appellee                             participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and render judgment in
favor of Appellant on her plea to the jurisdiction.
       We further order that the appellee, Virginia Bussey, pay all costs of this appeal.


                                                       RENDERED OCTOBER 9, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk